Electronically Filed
                                                          Supreme Court
                                                          SCPW-13-0000286
                                                          08-MAY-2013
                                                          01:35 PM
                          SCPW-13-0000286

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                  vs.

                    CHRIS SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING
                       (Cr. No. 04-1-001534)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee
Slavick’s petition for a writ of habeas corpus, which was filed
on March 27, 2013, and the record, it appears that habeas corpus
relief is available to petitioner in the circuit court and
petitioner presents no special reason for invoking the supreme
court’s original jurisdiction.    See Oili v. Chang, 57 Haw. 411,
412, 557 P.2d 787, 788 (1976).    Therefore,
          IT IS HEREBY ORDERED that the petition is denied.
          DATED:   Honolulu, Hawai#i, May 8, 2013.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack